— Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), entered on August 26, 1991, unanimously reversed, on the law and the facts, without costs or disbursements, to the extent of remanding for a further hearing addressed to the individual validity of any of the signatures collected by Ana Cancela. We do not concur with the hearing court’s determination that the error recurring in this witness’ attestation by which she designated an erroneous election district, is sufficient, standing alone, to invalidate her six petition sheets in toto. No opinion. Concur— Carro, J. P., Wallach, Kupferman and Rubin.